EXHIBIT 10.14

 

EMPLOYMENT AGREEMENT

 

WHEREAS, in consideration for Learning Tree International’s employment and
continued employment of LeMoyne T. Zacherl (hereinafter referred to as
“Employee”), Learning Tree International (hereinafter referred to as “Company”)
and Employee desire to enter into this Agreement to set forth the terms and
conditions of such employment effective July 20, 2005.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. STATEMENT OF WORK: Employee is engaged as the Chief Financial Officer of the
Company and agrees to perform the duties described in the attached “Job
Description” and such duties as are needed for the proper functioning of the
Company, as directed from time to time, at the Company’s main office and at
other geographical locations serviced by the Company. The Company hereby employs
Employee or continues his or her employment and Employee hereby accepts
employment upon the terms and conditions stated herein.

 

Employee shall do his or her utmost to further enhance and develop the best
interests and welfare of the Company. Employee shall perform no acts contrary to
the best interests of the Company and the Company shall be entitled to all of
the benefits, profits or other results arising from or incident to all work,
services and advice of Employee.

 

Employee agrees to fully comply with the rules and procedures as may be
promulgated by the Company in the Company’s sole and absolute discretion.

 

2. PAYMENT: As full consideration for the services rendered by Employee
hereunder, the Company agrees to pay Employee the sum of $17,500.00 per month,
payable in accordance with the Company’s payroll practices from time to time
semi-monthly, subject to withholding and deductions in accordance with all
applicable laws. Employee will also be entitled to Incentive Compensation when
and as earned under the annual plan provided to him by the Company at the
beginning of each fiscal year. For fiscal year 2006, the on-target incentive is
set at $60,000.00. See the attached Compensation Summary for further details.

 

  A. Said compensation is paid (i) for Employee’s advice and availability as
advisor to the Company; (ii) for substantially full-time services at one of the
corporate premises; and (iii) for the covenants described below.

 

  B. The Employee Manual, as amended from time to time by the Company and
delivered to Employee, is an integral part of the employment relationship, but
does not form a contract or contract-based rights, nor does it serve to alter
the at-will nature of Employee’s employment. Employee’s initials affixed below
signify Employee’s receipt of the Employee Manual, Employee’s understanding that
it is his or her responsibility to read the Employee Manual, and to comply fully
with the terms set forth therein.

 

--------------------------------------------------------------------------------

(Employee’s Initials)

 

3.

COPYRIGHTS: Employee agrees that all writings produced by him or her while
employed

 

1



--------------------------------------------------------------------------------

 

under this Agreement, whether or not conceived or developed during Employee’s
working hours and with respect to which the equipment, supplies, facilities or
trade secret information of the Company were used, or that relate to the
business of the Company, or that result from any work performed by Employee for
the Company, are works done for hire and shall be the sole property of the
Company and the Company shall have the exclusive right to copyright such
writings in any country or countries. Employee further agrees to assign to the
Company all interest in any such writings, whether copyrightable or not, which
Employee develops or helps develop during his or her employment with the
Company. Employee will supply the Company with a list of previously developed
works owned by Employee.

 

4. PATENTS: Employee shall disclose promptly to the Company all ideas,
inventions, discoveries, improvements, whether or not patentable, relative to
the field of work set forth in the “Job Description”, or otherwise assigned to
Employee, and conceived or first reduced to practice by Employee in connection
with work under this Agreement with the Company. Employee agrees that all such
ideas, inventions, discoveries and improvements including, but not limited to
papers, books and publications, shall become the sole and absolute property of
the Company and that Employee will at any time, at the request and expense of
the Company, execute any and all documents, including, but not limited to,
patent applications and assignments to protect the same against infringement by
others, and do whatever is reasonably required to be done to insure that the
Company shall obtain title to such ideas, inventions, discoveries and
improvements. Such services will be without additional compensation if Employee
is then employed by the Company and for reasonable compensation and subjected to
his reasonable availability if he is not. If the Company cannot, after
reasonable effort, secure Employee’s signature on any document or documents
needed to apply for or prosecute any patent, copyright, or other right or
protection relating to an Invention, whether because of his physical or mental
incapacity or for any other reason whatsoever, Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney-in-fact, to act for and in his behalf and in his name
and stead for the purpose of executing and filing any such application or
applications and taking all other lawfully permitted actions to further the
prosecution and issuance of patents, copyrights, or similar protections thereon,
with the same legal force and effect as if executed by him.

 

For purposes of this paragraph, an invention is based on the trade secrets of
the Company if the invention incorporates any such secrets in principle or
design, and if the invention was conceived or first actually reduced to practice
during the period of Employee’s employment with the Company.

 

Employee also agrees that the Company shall have the right to keep any
inventions covered by this Agreement as trade secrets and Employee agrees not to
disclose any such invention to third parties, except as specifically authorized
by the Company.

 

Employee further agrees to assign to the Company all rights in any other
inventions made by Employee if the Company is required to grant those rights to
the United States Government or any of its agencies. Moreover, Employee agrees
to render assistance, advice and counsel to the Company at its request regarding
any matter, dispute or controversy with which the Company may become involved
and of which Employee has or may have reason to have knowledge, information or
expertise. Such services will be without additional compensation if Employee is
then employed by the Company and for reasonable compensation and subject to his
reasonable availability otherwise.

 

2



--------------------------------------------------------------------------------

5. SECRECY:

 

SECURITY CLEARANCE: As to any Company information made available to Employee
during the course of his or her employment, Employee agrees to cooperate in
establishing and maintaining any security clearance and to execute whatever
forms and joint agreements are required by law. Employee agrees to provide and
maintain a system of security controls in accordance with the requirements of
the U.S. Government or as may be required by law.

 

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION: Confidential and Proprietary
Information (hereinafter Confidential Information) is defined to include, but is
not limited to, Company books; records; compilations of information; processes;
teaching methods and techniques; secret inventions and specifications;
information about computer programs or systems; names; usages and requirements
of past, present and prospective customers of the Company; processes or methods
by which the Company promotes its services and products and obtains customers;
customers’ buying habits and special needs; profits; sales; suppliers;
personnel; pricing policies; operational methods; technical processes and other
business affairs and methods, and plans for future developments and other
information which is not readily available to the public. Confidential
Information also includes, but is not limited to, any information and material
relating to any customer, vendor, licensor, licensee or other party transacting
business with the Company. Confidential Information is developed and will be
developed by or for the Company at great expense.

 

Employee agrees, during the term of employment and forever thereafter, to keep
confidential all information provided by the Company, excepting only such
information as is already known to the public. Employee agrees not to release,
use or disclose any Confidential Information or permit any person to examine
and/or make copies of any documents which contain or are derived from
Confidential Information, except with the prior written permission of the
Company. Employee shall not make use of any Confidential Information for his or
her own purposes or the benefit of anyone other than the Company.

 

Employee recognizes and acknowledges that the list of the Company’s customers,
as it may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company’s business. Employee will not, during or after the
term of his or her employment, use or disclose the list of the Company’s
customers or any part thereof to any person, firm, corporation, association, or
other entity for any reason or purpose whatsoever.

 

RETURN OF PROPERTY: Employee agrees that upon request by the Company, and in any
event upon termination of employment, Employee shall turn over to the Company
all documents, papers or other material in Employee’s possession or under his or
her control which may contain or be derived from Confidential Information,
together with all documents, notes or other work product which is connected with
or derived from Employee’s services to the Company whether or not such material
is at the date hereof in Employee’s possession.

 

Employee agrees that he or she shall have no proprietary interest in any work
product developed or used by Employee arising out of his or her employment by
the Company. Employee shall, from time to time as may be requested by the
Company, do all things which may be necessary to establish or document the
Company’s ownership interest in any such work product, including, but not
limited to execution of appropriate copyright applications or assignments.

 

6.

EXCLUSIVITY: While an employee of the Company, Employee will use best efforts to
promote the success of the Company’s business and shall not enter the employ of
or serve as a consultant to, or in any way perform any services with or without
compensation for, any other person,

 

3



--------------------------------------------------------------------------------

 

enterprise, business, company, corporation, partnership, firm, association
without the prior written consent of the Company and shall not own any interest
(other than up to 1% of the voting securities of a publicly traded corporation)
in any entity or individual that competes with the Company or that is a material
supplier or vendor to the Company.

 

7. NON-COMPETITION: During the term of this Agreement and until the expiration
of one year after the termination of the employment relationship (regardless of
the reason the employment is terminated), Employee shall not, directly or
indirectly, (1) enter into the employ of, assume an interest in (in any
capacity) or render any services to, any person or entity engaged in any
business competitive with the business of the Company within a 50 mile radius of
any location where the Company is actively engaged, or proposes to engage in
business on or prior to the termination of employment; or (2) engage in any such
business on his or her own account.

 

Employee and Company agree and stipulate that the period of time and
geographical area specified in the above paragraph are fair and reasonable in
view of the nature of the business of the Company, and the Employee’s access to
the Company’s Confidential Information and knowledge of the Company’s business.
However, in the event that a court should decline to enforce these provisions,
Employee and the Company agree that the provisions shall be deemed to be
modified to restrict Employee’s competition with the Company to the maximum
extent, in both time and geography, which the court shall find enforceable. In
no event will the covenant be interpreted as more restrictive to Employee.

 

8. SOLICITING: Employee shall not, either during his or her employment with the
Company, or for a period of two (2) years immediately thereafter, either
directly or indirectly:

 

  A. Make known to any person, firm or corporation, the names or addresses of
any customers of the Company or any other information pertaining to them;

 

  B. Call on, solicit, or attempt to take away or do business with any customers
of the Company on whom Employee called or with whom Employee became acquainted
during the term of his or her employment with the Company, either for Employee
or for any other person, firm or corporation in competition with the Company; or

 

  C. Hire, subcontract, employ, engage, contact or solicit, for the purpose of
hiring, any person or entity who is an employee or subcontractor of the Company
on the date of Employee’s termination of employment or at any time during the
six (6) month period prior to the termination of Employee’s employment.

 

9. TRADE SECRETS: During the term of this Agreement, Employee will have access
to and become acquainted with various trade secrets consisting of items such as
books, records, compilations of information, processes, teaching methods and
techniques, devices, secret inventions, and specifications, which are owned by
the Company and are regularly used in the operation of the business of the
Company, which the Company desires to protect and preserve as secrets for its
own use. Employee shall not disclose any of the aforesaid secrets, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of his or her
employment with the Company. All files, records, documents, drawings,
specifications, equipment, products and other items relating to the Company,
whether prepared by Employee or otherwise coming into his or her possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises of the Company under any circumstances whatsoever, without the
prior written consent of Employee’s supervisor, specifically setting forth the
documents involved, the person receiving the permission, and the location of the
items and the period of time for which the permission is granted.

 

4



--------------------------------------------------------------------------------

10. VIOLATION OF COVENANTS: Notwithstanding paragraph 13 of this Agreement, if
Employee violates or threatens to violate any of the provisions of paragraphs 3
through 9 of this Agreement, the Company shall be entitled (without the need to
post any bond) to a restraining order and/or an injunction to be issued by any
court of competent jurisdiction, enjoining and restraining Employee, and each
and every other person, partnership, corporation, association or other entity
concerned therein, from continuing such violations or from rendering any
services to any person, firm, corporation, association or other entity to whom
such Confidential Information, in whole or in part, has been disclosed or is
threatened to be disclosed. Employee recognizes that the violation or threatened
violation of the provisions of paragraphs 3 through 9 of the Agreement may give
rise to irreparable injury to the Company, which may not be adequately
compensated by damages. Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from Employee.
These obligations shall survive the termination of Employee’s employment.

 

11. AT-WILL EMPLOYMENT: Employee’s employment with the Company is “at-will” and
may be terminated at any time, with or without cause, for any or no reason, and
with or without notice. In conjunction with this policy of at-will employment,
Employee may also be disciplined, demoted or have his or her job
responsibilities reassigned by the Company for any reason at the Company’s sole
discretion. No individual within the Company can modify this “at-will” status,
except in a written agreement signed by the Chief Executive Officer or Chief
Administrative Officer of the Company. No oral or written modifications, express
or implied, may alter or vary the terms of this Agreement. Any representations
to the contrary are hereby disclaimed. Upon Employee’s termination of employment
with the Company for any or no reason, and with or without notice, (a) Employee
shall be deemed to have resigned from all offices and directorships then held
with the Company or any affiliate and (b) the Company shall pay to Employee all
amounts accrued and unpaid as of the date of termination in respect of (i)
Employee’s salary for periods through such date, and (ii) PTO (“Paid Time Off”)
pay to the extent consistent with the Company’s policies in effect from time to
time, (c) if and only if the termination is by the Company and without “Cause,”
then in lieu of any other severance, the following severance provisions will
apply: (i) during the Employee’s first six months of employment, the Company
will continue to pay Employee’s Base Salary for the following three months in
accordance with its normal salary payment schedules; and (ii) after the first
six months of employment, for each two full additional months of employment, the
Company will continue to pay one additional month of Base Salary, up to a
maximum of 6 months total. For example, if Employee has worked for the Company
for one full year and is then terminated by the Company without “Cause,” then
the Company will continue to pay Employee’s Base Salary for the following six
months.

 

“Cause” shall exist if any one or more of the following should occur: Employee’s
(a) material failure to perform his duties under, or material breach of, this
Agreement which remains uncured for more than thirty (30) days (which shall be
reduced to ten (10) days if (a) there is no reasonable expectation that a cure
can be completed during such thirty day period or (b) the Company reasonably
believes that such delay could be seriously detrimental to it) after a written
warning (except in the case of a willful failure to perform his duties. Or a
willful breach, which shall require no warning), (b) failure to comply with a
reasonable direction of the Company’s Chief Executive Officer, which remains
uncured for more than thirty (30) days (which shall be reduced to ten (10) days
if (a) there is no reasonable expectation that a cure can be completed during
such thirty day period or (b) the Company reasonably believes that such delay
could be seriously detrimental to it) after a written warning, (c) breach of his
fiduciary duty to the Company, or (d) indictment (or equivalent) for a felony or
other serious crime. Employee agrees that the rights and entitlements set forth
in this Section 11 are Employee’s exclusive rights and entitlements from the
Company and any affiliated entity upon and as a result of the termination of
Employee’s employment with the Company.

 

5



--------------------------------------------------------------------------------

12. AUTHORSHIP AND OUTSIDE INCOME: Except as otherwise approved in writing by
the Company, while employed under this Agreement, any income earned by Employee
in any work of the type performed by the Company shall be deemed earned on
behalf of the Company and shall be promptly remitted to the Company. Any
articles or other works published by Employee shall be first approved by the
Chief Executive Officer or Chief Administrative Officer of the Company, in
writing, and may be published only if approved by the Company. Any approval
given under this paragraph shall be deemed valid for only the specific event and
time set forth in the approval.

 

13. ARBITRATION: Any and all disputes between Employee and the Company that
arise out of Employee’s employment, including disputes involving the terms of
this Agreement, shall be resolved through final and binding arbitration. This
shall include, without limitation, disputes relating to this Agreement,
Employee’s employment by the Company or the termination thereof, claims for
breach of contract or breach of the covenant of good faith and fair dealing, and
any claims of discrimination or other claims under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, or any other federal, state or local law or regulation now in
existence or hereinafter enacted and as amended from time to time concerning in
any way the subject of Employee’s employment with the Company or his or her
termination. The only claims not covered by this Agreement are claims for
benefits under the workers’ compensation or unemployment insurance laws, which
will be resolved pursuant to those laws. Notices of requests to arbitrate a
covered claim must be made within the applicable statute of limitations. Binding
arbitration will be conducted in Fairfax County, Virginia in accordance with the
rules and regulations of the American Arbitration Association (“AAA”). Discovery
may be carried out under the supervision of the arbitrator appointed pursuant to
the rules of the AAA. Employee will be responsible for paying the same fee to
initiate the arbitration that he or she would pay to file a civil lawsuit. The
Company will pay any remaining cost of the arbitration filing and hearing fees,
including the cost of the arbitrator; each side will bear its own attorneys’
fees, that is, the arbitrator will not have authority to award attorneys’ fees
unless a statutory section at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator has
authority to make such award as permitted by the statute in question. Employee
understands and agrees that the arbitration shall be instead of any civil
litigation and that this means that he is waiving his right to a jury trial as
to such claims. The parties further understand and agree that the arbitrator
will issue a written decision and that the arbitrator’s decision shall be final
and binding to the fullest extent permitted by law and enforceable by any court
having jurisdiction.

 

This arbitration section does not in any way alter Employee’s at-will status.

 

14. WRITTEN PERMISSION: Any “written permission” required by this Agreement is
only valid if signed by a Company officer.

 

15. WAIVER: The delay or failure of the Company to insist upon Employee’s
punctual performance of any of the provisions of this Agreement, or the failure
of the Company to exercise any right or remedy available to it under this
Agreement, shall not constitute in any manner a waiver by the Company of any
subsequent default or breach by Employee.

 

16.

NOTICES: All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service, if served personally on the party to whom notice is being
given, or on the third (3rd) day after mailing, if

 

6



--------------------------------------------------------------------------------

 

mailed to the party to whom notice is to be given, by first class mail, postage
prepaid, and properly addressed as follows:

 

LEARNING TREE INTERNATIONAL, INC.   

6053 West Century Boulevard

Los Angeles, CA 90045

With Copy To:

  

Peter Holbrook, Esq.

McDermott, Will & Emery

18191 Von Karman Ave. Suite 500 Irvine, CA 92612-0187

 

Notice shall be given to Employee at the most recent address reflected in
Employee’s employment records.

 

Any party may change its address for purposes of this paragraph by giving the
other party a written notice of the new address.

 

17. GOVERNING LAW: This Agreement shall be construed in accordance with, and
governed by, the laws of the state of Virginia.

 

18. ENTIRE AGREEMENT: This Agreement constitutes the entire Agreement between
the parties and supersedes all prior or contemporaneous agreement and statements
between the parties, whether written or oral, with respect to the subject matter
hereof, and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements between Employee and the Company concerning the subject
matter hereof. The parties herein represent that no other Agreement, oral or
otherwise, exists or binds any of the parties hereto. The parties hereto
acknowledge that they have not executed this Agreement in reliance upon any
other or further representation or promise of any party. No change,
modification, waiver, or amendment of this Agreement shall be of any effect
unless in writing signed by Employee and by the Chief Executive Officer or Chief
Administrative Officer of the Company.

 

19. SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon and shall inure
to the benefit of the successors or assigns of the Company.

 

20. ASSIGNMENT: This Agreement is not assignable by Employee.

 

21. SEVERABILITY: The provisions of this Agreement are severable. Should any
provision be for any reason unenforceable, the remainder of the provisions shall
remain in full force and effect. The provisions of this Agreement shall be
interpreted, to the extent possible, to give full effect to the intent of the
parties.

 

By signing below, I acknowledge that I have read this Agreement carefully,
understand it, and will comply with the provisions set forth herein. I have had
the opportunity to seek independent legal advice before signing this Agreement,
and enter into this Agreement freely and voluntarily, based on my own judgment
and not on any representations or promises other than those contained in this
Agreement.

 

EMPLOYEE:   EMPLOYER: LeMoyne T. Zacherl  

Learning Tree International

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   

By:

 

Mary C. Adams

 

--------------------------------------------------------------------------------

 

Title:

 

Chief Administrative Officer

Date

       

 

7



--------------------------------------------------------------------------------

CERTAIN TERMS FOR INCENTIVE COMPENSATION

 

1. Payment. Any Incentive earned will be paid within 90 days of the Company’s
fiscal year end.

 

2. Effect of Termination. If you terminate your employment with the Company
(including its subsidiaries) or are terminated for Cause, you will not receive
any Incentive and must repay any Interim Loan under Section 3 within 30 days. If
you are terminated by the Company without Cause, you will receive (as provided
in Section 1) any unpaid Incentive with respect to a year prior to the year in
which you depart, and a prorated (using the number of days before and after your
departure) portion of your Incentive with respect to the entire fiscal year in
which you leave (which will be calculated and paid after the end of that fiscal
year).

 

3. Withholdings. The Company may deduct all taxes or withholdings required by
law to be withheld with respect to any amounts paid.

 

4. No Transfers. You may not sell, pledge, assign, hypothecate, transfer or
dispose of any of your rights to the Incentive. You may provide the Company with
a written designation of a beneficiary who is to receive any Incentive due to
you if you die. If you are married and your designated beneficiary is not your
spouse, the Company may require spousal consent for such designation to be
effective. You may change your beneficiary at any time by written notice.

 

5. No Right to Continued Employment. Your Incentive does not confer upon you any
right with respect to continuing your employment relationship with the Company,
nor does it change in any way your right or the Company’s right to terminate
such employment relationship at any time, with or without cause.

 

6. Administration. Unless you provide written notice to the Company of any
objections to a calculation within 30 days, the calculation shall be final and
binding. The decisions, determinations and interpretations of the Company made
in good faith shall be final and binding on you.

 

8



--------------------------------------------------------------------------------

Date: June 17, 2005

 

Compensation Summary

LeMoyne T. Zacherl

 

Annual Base Salary:   $210,000.00 (payable semi-monthly) Annual On-Target
Incentive:   $60,000.00

 

The On-Target Incentive will be based on the Company’s performance in FY2006.
FY2006 incentive compensation plans will be reviewed by the Board of Directors
Compensation Committee prior to the start of FY2006. It is anticipated that the
structure of the FY2006 incentive compensation plan will be similar to that
applied in FY2005, which is:

 

a. 53% of the incentive is based on revenue performance.

 

b. 27% of the incentive is based on profitability.

 

c. 10% of the incentive is based on quality performance.

 

d. 10% of the incentive is based on successful completion of the Sarbanes-Oxley
404 project (this element will likely not be included in FY2006).

 

Total incentive is capped at three times the on-target level; in this case, at
$180,000.

 

Stock Options:   50,000 Share Option Grant

 

As part of your compensation package, you will be granted an option to purchase
50,000 shares of Learning Tree International Common Stock under the terms of its
Option Plan and Standard Terms and Conditions. You will earn the right to
exercise twenty-five (25%) of your Option after each year commencing after the
Vesting Anniversary Date and ending on the Vesting Anniversary Date during which
you are employed by the Company. The exercise price of your Option will be
determined (based on the then current market price) when our Stock Option
Committee grants the Option.

 

9